In an action to recover, inter alia, a balance of $2,100 alleged to he due on a contract for the manufacture of millwork (first cause of action) and to recover $1,500 thereof on an account stated (second cause of action), the appeal is from an order of the City Court of New Rochelle, granting, on reargument, a motion under rule 114 of the Rules of Civil Practice for partial summary judgment in the sum of $1,500. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.